Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc
                         Main Document    Page 1 of 85
 Fill in this information to identify the case:

 Debtor name            Fox Subacute at Mechanicsburg, LLC

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF PENNSYLVANIA

 Case number (if known)               1:19-bk-04714
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        5,167,139.15

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        5,167,139.15


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        5,500,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        9,400,376.63


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         14,900,376.63




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy


           Case 1:19-bk-04714-HWV                                            Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                                                     Desc
                                                                             Main Document    Page 2 of 85
 Fill in this information to identify the case:

 Debtor name         Fox Subacute at Mechanicsburg, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF PENNSYLVANIA

 Case number (if known)         1:19-bk-04714
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
          Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number
                                                                            Checking -
           3.1.    Peoples Bank                                             Concentration                                                      $235,559.88




           3.2.    Peoples Bank                                             Checking - Operating                                                          $0.00




           3.3.    Peoples Bank                                             Checking - Payroll                                                            $0.00



                                                                            Checking -
           3.4.    First National Bank                                      Concentration                                                      $500,082.39




           3.5.    First National Bank                                      Checcking - Payroll                                                           $0.00




           3.6.    First National Bank                                      Checking - Operating                                                          $0.00




           3.7.    Peoples Bank                                             Lock Box (Gov)                                                                $0.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy


           Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                Desc
                                                               Main Document    Page 3 of 85
 Debtor           Fox Subacute at Mechanicsburg, LLC                                           Case number (If known) 1:19-bk-04714
                  Name




           3.8.     Peoples Bank                                            Lock Box (Non-Gov)                                                    $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                           $735,642.27
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     FSA Realty                                                                                                            $27,008.00




           7.2.     Delcrest                                                                                                                $1,898.67




           7.3.     Delcrest                                                                                                                $1,297.16



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                            $30,203.83
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable (See Attached List)
           11a. 90 days old or less:                         4,035,080.22    -                                0.00 = ....              $4,035,080.22
                                              face amount                        doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                       $4,035,080.22
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


           Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                         Desc
                                                               Main Document    Page 4 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc   A-10
                         Main Document    Page 5 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc   A-10
                         Main Document    Page 6 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc   A-10
                         Main Document    Page 7 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc   A-10
                         Main Document    Page 8 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc   A-10
                         Main Document    Page 9 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc   A-10
                         Main Document   Page 10 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc   A-10
                         Main Document   Page 11 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc   A-10
                         Main Document   Page 12 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc   A-10
                         Main Document   Page 13 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc   A-10
                         Main Document   Page 14 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc   A-10
                         Main Document   Page 15 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc   A-10
                         Main Document   Page 16 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc   A-10
                         Main Document   Page 17 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc   A-10
                         Main Document   Page 18 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc   A-10
                         Main Document   Page 19 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc   A-10
                         Main Document   Page 20 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc   A-10
                         Main Document   Page 21 of 85
 Debtor         Fox Subacute at Mechanicsburg, LLC                                            Case number (If known) 1:19-bk-04714
                Name

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last        Net book value of      Valuation method used    Current value of
                                                      physical inventory      debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Respiratory Supplies,
           Medical Supplies,
           Marketing Supplies,
           Central Supply, Office
           Supplies, Dietary
           Supplies, Cleaning
           Supplies                                                                                                                     $156,212.83




 23.       Total of Part 5.                                                                                                          $156,212.83
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value                            Valuation method                         Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
             No
             Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers & Computer Software (See                                                                                            $10,000.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


           Case 1:19-bk-04714-HWV                             Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                         Desc
                                                              Main Document   Page 22 of 85
                     Fox Subacute at Mechanicsburg

                     Computer Equipment
                               WBD
                               WBD
                               Careworx PointClick
                               Optimus EMR Computer Software
                               Optimus EMR Dell T1700
                               Tiger Direct 2 Notebooks
                               Tiger Direct Notebooks/Desktops
                               Hewlet Packard HP Comp Equip
                               Newegg Business Ipad Tablet

                     Computer Software
                               Paycheks PR Service




                                       A-41
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc
                         Main Document   Page 23 of 85
 Debtor         Fox Subacute at Mechanicsburg, LLC                                            Case number (If known) 1:19-bk-04714
                Name

            attached list)



 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                            $10,000.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
                No
                Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
              No
              Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of       Valuation method used   Current value of
            Include year, make, model, and identification numbers             debtor's interest       for current value       debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Leasehold Improvements & Moveable
            Equipment (See attached list)                                                                                               $200,000.00




 51.        Total of Part 8.                                                                                                         $200,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
                Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
              No
              Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


            Case 1:19-bk-04714-HWV                            Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                         Desc
                                                              Main Document   Page 24 of 85
             Fox Subacute at Mechanicsburg


             Leasehold Improvements
                        Direct Supply Cooling Units
                        Direct Supply Cooling Units
                        Direct Supply Cooling Units
                        Direct Supply Cooling Units
                        Direct Supply Cooling Units
                        K&D Oven
                        Johnson Controls 2 Condensing Units
                        Johnson Controls Condenser Fan Motor
                        Johnson Controls Heater Imp
                        K&D Factory Svs Reach in cooler
                        Duty's Locks Locks
                        Johnson controls AC Compressor
                        Emergency Systems Battery Replacement
                        Colorwoks Furniture
                        Duty's Locks Rekey Cylinders
                        Connect-Tek Upgrade Phone system
                        AM Communications Televisions
                        Delcrest Medical Equipment
                        HB McClure Ventilator
                        Johnson Controls Kitchen Chiller
                        The Sherman Engineering co.
                        Johnson Controls

             Fixed Equipment
                        WBD
                        WBD
                        iNfOCUS Technologies vnt-p2 Patient Staion
                        Tri State McQuay HVAC Equipment
                        KD Factory Services Reach In Freezer


             Moveable Equipment
                       Delcrest Pump
                       Delcrest Probe
                       Delcrest AED 10
                       Xpadx Floor Machine
                       Tri Med 12 leg ECG
                       Safe lease Copier
                       Dellcrest Signs
                       Dellcrest Signs
                       Delcrest Resident chairs
                       Hill-Rom Service on Beds
                       Quality Medical Group Slings, Battery Charger

                                             A-50
Case 1:19-bk-04714-HWV    Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc
                          Main Document   Page 25 of 85
                     GR Sponaugle Install data and voice jacks
                     GR Sponaugle Repairs
                     GR Sponaugle Wire runs and cross connections
                     Connect-Tek Phone Services
                     Connect-Tek Phone Services
                     Connect-Tek Phone Services
                     Diret Supply Recliners
                     Home Depot Snow Blower
                     AM Comm LCD TV and related supplies
                     Arjo Sling Medibo Clips
                     Xpedx Sanitizer Dispensers
                     SimpleGrinnell Fire Alarm Service
                     Family Home Medical Corupst Wheel chair
                     Arjo Sling Medibo Clips
                     Eastern time Maintenance Contract
                     SimplexGrinnel Labor Progress
                     SimplexGrinnel Fire Alarm Materials
                     Quality medical Group Battery Packs
                     Family Home Medical Corupst Wheel chair
                     Delcrest Wheetchair 9000XDT
                     Home Depot Refridgerator
                     Central Med Equip Wheelchair Alfano
                     quality med Vents
                     Tri Med Batteries
                     Follett corp Ice Machine
                     US Renak Care Gerichairs
                     Central med Equi Wheelchairs
                     Central Med Equip Wheelchairs
                     Franklin chem Flooe Brush
                     Delcrest power Lifter
                     Moore Medical Lab Mach
                     Medicus Health Isolation Station
                     QMG Rental Vents
                     Crest healthcare Supply Pillow Speakers
                     H&H Service Co. 3 AC/ Units
                     Firest choie Med Supply Neo Adult Oxy Sensor
                     Tri Med Onsite Defribilator
                     K&D Factory Serv. Inc. 2 Door Freezer
                     McKesson Med Illumination Device
                     Delcrest Bed Purchase lease
                     Hill-Rom Wound Surface mattress
                     H&R Healthcare Bariatric Geri Chair
                     Infiniti Medical Solutiosn Vents
                     Dynamic Healthcare Wheelchair
                     Dynamic Healthcare Wheelchair
                     Dynamic Healthcare Wheelchair
                     National Seating & Mobility Battery Replacement

                                        A-50
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc
                         Main Document   Page 26 of 85
                       Delcrest
                       Costo TV and Wall Mount
                       Delcrest EKG Machine
                       Follett corp. Water Cooker
                       Delcrest Ultrasound Unit
                       Reinhart Food Service Food Carts
                       National Seating & Mobility Wheelchair
                       Infinity medical Solutions Ventilaors
                       HearSay hearing Centers Hearing Machine
                       Delcrest Mattresses
                       Delcrest
                       Delcrest
                       Delcrest
                       Delcrest
                       H&R Healthcare
                       H&R Healthcare
                       Delcrest
                       National Seating & Mobility
                       Bills Outdoor Power Inc.

             Telephone Equipment
                       WBD
                       Connect-Tek Power Supply




                                         A-50
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc
                         Main Document   Page 27 of 85
 Debtor         Fox Subacute at Mechanicsburg, LLC                                            Case number (If known) 1:19-bk-04714
                Name



        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            Department of Health (License No. 22220201)
            Medicare Provider
            Medicaid Provider
            National Provider                                                                                                                   $0.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
                No
                Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
              No
              Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                              Current value of
                                                                                                                              debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


            Case 1:19-bk-04714-HWV                            Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                        Desc
                                                              Main Document   Page 28 of 85
 Debtor         Fox Subacute at Mechanicsburg, LLC                                           Case number (If known) 1:19-bk-04714
                Name

           Litigation - Fox Subacute at Mechanicsburg, LLC v.
           Diane Estep                                                                                                                         $0.00
           Nature of claim         Litigation
           Amount requested                      $563,851.77



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                                $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                       Desc
                                                              Main Document   Page 29 of 85
 Debtor          Fox Subacute at Mechanicsburg, LLC                                                                  Case number (If known) 1:19-bk-04714
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $735,642.27

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $30,203.83

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $4,035,080.22

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $156,212.83

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $10,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $200,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $5,167,139.15            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $5,167,139.15




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy


            Case 1:19-bk-04714-HWV                                 Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                                  Desc
                                                                   Main Document   Page 30 of 85
 Fill in this information to identify the case:

 Debtor name          Fox Subacute at Mechanicsburg, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF PENNSYLVANIA

 Case number (if known)              1:19-bk-04714
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                        Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                    Amount of claim             Value of collateral
                                                                                                                                                    that supports this
                                                                                                                        Do not deduct the value     claim
                                                                                                                        of collateral.
 2.1    People's Bank                                 Describe debtor's property that is subject to a lien                   $5,500,000.00             $5,167,139.15
        Creditor's Name                               All Personal Property
        3100 Market Street
        Camp Hill, PA 17011
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.




                                                                                                                              $5,500,000.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                        0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         William Hallam, Esquire
         Rosenberg Martin Greenberg LLP                                                                         Line   2.1
         25 South Charles Street, 21st Fl
         Baltimore, MD 21201




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy


           Case 1:19-bk-04714-HWV                             Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                               Desc
                                                              Main Document   Page 31 of 85
 Fill in this information to identify the case:

 Debtor name         Fox Subacute at Mechanicsburg, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF PENNSYLVANIA

 Case number (if known)           1:19-bk-04714
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,957.99
           A Vital Response, Inc.                                               Contingent
           1205 S 28th Street                                                   Unliquidated
           Harrisburg, PA 17111                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $31,422.35
           ADARA Healthcare Staffing                                            Contingent
           241 Maple Hollow Road                                                Unliquidated
           Duncansville, PA 16635                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $232.98
           Alimed, Inc.                                                         Contingent
           P.O. Box 9135                                                        Unliquidated
           Dedham, MA 02027                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $8,715.00
           All American Healthcare Services                                     Contingent
           494 Broad Street                                                     Unliquidated
           Suite 302                                                            Disputed
           Newark, NJ 07102
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         49692                                            Best Case Bankruptcy


           Case 1:19-bk-04714-HWV                             Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                                Desc
                                                              Main Document   Page 32 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                      Case number (if known)            1:19-bk-04714
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,392.76
          Allscripts Healthcare, LLC                                            Contingent
          24630 Network Place                                                   Unliquidated
          Chicago, IL 60673-1246                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,705.24
          Altek Business Systems Inc.                                           Contingent
          P.O. Box 660831                                                       Unliquidated
          Dallas, TX 75266-0831                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,562.64
          American Express                                                      Contingent
          P.O. Box 1270                                                         Unliquidated
          Newark, NJ 07101                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,079.51
          Applied Computer Solutions                                            Contingent
          P.O. Box 749                                                          Unliquidated
          Spring House, PA 19477                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,143.38
          Ascend Healthcare Associates                                          Contingent
          1100 Bent Creek Blvd.                                                 Unliquidated
          Suite 102                                                             Disputed
          Mechanicsburg, PA 17050
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,118.08
          Associated Products Services, Inc.                                    Contingent
          2 East Road                                                           Unliquidated
          P.O. Box 231                                                          Disputed
          Mechanicsburg, PA 17055
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,524.38
          Balfurd Healthcare & Linen Rentals                                    Contingent
          2467 Park Avenue                                                      Unliquidated
          P.O. Box 109                                                          Disputed
          Tipton, PA 16684-0109
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                           Desc
                                                              Main Document   Page 33 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                      Case number (if known)            1:19-bk-04714
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $225.00
          Blanche Lenard Consulting LLC                                         Contingent
          2225 Overlook Drive                                                   Unliquidated
          Aston, PA 19014-1616                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,011.84
          Bortek Industries, Inc.                                               Contingent
          4713 Old Gettysburg Road                                              Unliquidated
          Mechanicsburg, PA 17055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,650.38
          Capital Healthcare Solutions Inc.                                     Contingent
          P.O. Box 799                                                          Unliquidated
          Gloucester, VA 23061                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $114.93
          Cardmember Services                                                   Contingent
          P.O. Box 790408                                                       Unliquidated
          Saint Louis, MO 63179-0408                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1326
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $450.00
          Carlisle NeuroCare                                                    Contingent
          220 Wilson Street                                                     Unliquidated
          Suite 210                                                             Disputed
          Carlisle, PA 17013
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $111.80
          Christopher Fisher                                                    Contingent
          c/o Fox Subacute at Mechanicsburg                                     Unliquidated
          120 Filber Street                                                     Disputed
          Mechanicsburg, PA 17055
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $856.73
          Colorworks by Chana                                                   Contingent
          2187 Red Barn Road                                                    Unliquidated
          Furlong, PA 18925                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                           Desc
                                                              Main Document   Page 34 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                      Case number (if known)            1:19-bk-04714
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $447.61
          Comcast                                                               Contingent
          P.O. Box 70219                                                        Unliquidated
          Southeastern, PA 19176-0219                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3420
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,795.84
          Comcast                                                               Contingent
          P.O. Box 70219                                                        Unliquidated
          Southeastern, PA 19176-0219                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5941
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $315.74
          Comcast                                                               Contingent
          P.O. Box 70219                                                        Unliquidated
          Southeastern, PA 19176-0219                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7347
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,559.19
          Commercial Refrigeration of HBG                                       Contingent
          7841 Witmer Drive                                                     Unliquidated
          Harrisburg, PA 17111-5403                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,105.00
          Community Life Team                                                   Contingent
          P.O. Box 8                                                            Unliquidated
          Indiana, PA 15701-0008                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,422.50
          Concentra                                                             Contingent
          Occupational Health Ctr.                                              Unliquidated
          P.O. Box 8750                                                         Disputed
          Elkridge, MD 21075-8750
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,105.00
          Cozen "O'Connor                                                       Contingent
          One Liberty Place                                                     Unliquidated
          1650 Market Street, Suite 2800                                        Disputed
          Philadelphia, PA 19103
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 4 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                           Desc
                                                              Main Document   Page 35 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                      Case number (if known)            1:19-bk-04714
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,023.45
          Crest Healthcare Supply                                               Contingent
          P.O. Box 727                                                          Unliquidated
          Dassel, MN 55325-0727                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $172.35
          Crystal Springs                                                       Contingent
          P.O. Box 660579                                                       Unliquidated
          Dallas, TX 75266-0579                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $284.08
          Culligan of Mechanicsburg                                             Contingent
          12 Waterford Drive                                                    Unliquidated
          Mechanicsburg, PA 17050                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,000.00
          Cummings Consultants                                                  Contingent
          1617 North Front Street                                               Unliquidated
          Harrisburg, PA 17112                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,986.99
          D&T Mechanical Contractors Inc.                                       Contingent
          714 Ayers Avenue                                                      Unliquidated
          P.O. Box 42                                                           Disputed
          Lemoyne, PA 17043
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $40,885.08
          DeBrunner & Associates                                                Contingent
          112 Walnut Street                                                     Unliquidated
          Harrisburg, PA 17101                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $226,584.28
          Delcrest Medical Services, Inc                                        Contingent
          100 Commerce Drive                                                    Unliquidated
          Ivyland, PA 18974                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                           Desc
                                                              Main Document   Page 36 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                      Case number (if known)            1:19-bk-04714
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,621.01
          Delcrest Medical Services, Inc                                        Contingent
          (Lease)                                                               Unliquidated
          100 Commerce Drive                                                    Disputed
          Ivyland, PA 18974
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Dominion Elevator Inspection Serv.                                    Contingent
          7475 Carlisle Road                                                    Unliquidated
          Wellsville, PA 17365                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Donna Jean Foster                                                     Contingent
          950 Flickes Road                                                      Unliquidated
          Dillsburg, PA 17019                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.74
          East Coas Food Equipment, Inc.                                        Contingent
          570 Industrial Drive                                                  Unliquidated
          Lewisberry, PA 17339                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $283.60
          East Pennsboro Ambulance Service                                      Contingent
          P.O. Box 47                                                           Unliquidated
          Enola, PA 17025                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Eli Qureshi                                                           Contingent
          20 Keefer Way                                                         Unliquidated
          Mechanicsburg, PA 17055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,406.07
          F Hummel & Sons LLC                                                   Contingent
          112 Woodside Drive                                                    Unliquidated
          Mechanicsburg, PA 17055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                           Desc
                                                              Main Document   Page 37 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                      Case number (if known)            1:19-bk-04714
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $955.15
          Fetrow Electric Service Company                                       Contingent
          P.O. box 162                                                          Unliquidated
          Camp Hill, PA 17001-0162                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $881.04
          Fidelity Security Life Ins. Co.                                       Contingent
          P.O. Box 632530                                                       Unliquidated
          Cincinnati, OH 45263                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,535.56
          First Choice Medical Supply                                           Contingent
          P.O. Box 3608                                                         Unliquidated
          Jackson, MS 39207                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,699.56
          Flaster Greenberg                                                     Contingent
          1835 Market Street                                                    Unliquidated
          Suite 1050                                                            Disputed
          Philadelphia, PA 19103
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,500.00
          Fleischer Fleischer & Suglia                                          Contingent
          Four Greentree Centre, Suite 305                                      Unliquidated
          601 Rt 73 N                                                           Disputed
          Marlton, NJ 08053
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $71.35
          Follett LLC                                                           Contingent
          P.O. Box 782806                                                       Unliquidated
          Philadelphia, PA 19178-2806                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,015.00
          Fredom Medical Inc.                                                   Contingent
          P.O. Box 822704                                                       Unliquidated
          Philadelphia, PA 19182-2704                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                           Desc
                                                              Main Document   Page 38 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                      Case number (if known)            1:19-bk-04714
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,500.00
          Gatter & Diehl Inc.                                                   Contingent
          100 Winding Creek Blvd.                                               Unliquidated
          Mechanicsburg, PA 17050                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,745.79
          Geisinger Holy Spirit                                                 Contingent
          503 N 21st Street                                                     Unliquidated
          Camp Hill, PA 17011                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $721.45
          Ginnie Rudisill                                                       Contingent
          451 Maywood Road                                                      Unliquidated
          York, PA 17402-4153                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $60.11
          GNXCOR, Inc.                                                          Contingent
          425 Hespeler Road                                                     Unliquidated
          Suite 103                                                             Disputed
          Cambridge N1R 8J6
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,836.77
          Guardian                                                              Contingent
          P.O. Box 824404                                                       Unliquidated
          Philadelphia, PA 19182-4404                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $72.55
          Guernsey                                                              Contingent
          P.O. Box 61770                                                        Unliquidated
          Harrisburg, PA 17106                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,302.84
          H&H Service Company Inc.                                              Contingent
          4510B Westport Drive                                                  Unliquidated
          Mechanicsburg, PA 17055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                           Desc
                                                              Main Document   Page 39 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                      Case number (if known)            1:19-bk-04714
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $745.00
          H&R Healthcare LP                                                     Contingent
          1750 Oak Street                                                       Unliquidated
          Lakewood, NJ 08701                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,143.93
          H.B. McClure                                                          Contingent
          P.O. Box 1745                                                         Unliquidated
          Harrisburg, PA 17105                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $80.74
          Hampden Township EMS                                                  Contingent
          N 2930 State Road 22                                                  Unliquidated
          Wautoma, WI 54982                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $366.96
          Harrisburg Dairies                                                    Contingent
          P.O. Box 2001                                                         Unliquidated
          2001 Herr Street                                                      Disputed
          Harrisburg, PA 17105-2001
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $731.80
          Health System Services                                                Contingent
          6867 Williams Road                                                    Unliquidated
          Niagara Falls, NY 14304-2993                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $178.42
          Heather Quiles                                                        Contingent
          1210 Poplar Street                                                    Unliquidated
          Langhorne, PA 19047                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $672.83
          Hershocks                                                             Contingent
          3501 North 6th Street                                                 Unliquidated
          P.O. Box 5800                                                         Disputed
          Harrisburg, PA 17110
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                           Desc
                                                              Main Document   Page 40 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                      Case number (if known)            1:19-bk-04714
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,270.00
          Hill-Rom                                                              Contingent
          P.O. Box 643592                                                       Unliquidated
          Pittsburgh, PA 15264-3592                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,826.08
          Holy Spirit EMS                                                       Contingent
          P.O. Box 983029                                                       Unliquidated
          Boston, MA 02298-3029                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,676.44
          Holy Spirit Hospital                                                  Contingent
          503 North 21st Street                                                 Unliquidated
          Camp Hill, PA 17011                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,462.50
          Holy Spirit Hospital - BHC                                            Contingent
          503 North 21st Street                                                 Unliquidated
          Camp Hill, PA 17011                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $292.02
          Home Depot Card Services                                              Contingent
          P.O. Box 9001030                                                      Unliquidated
          Louisville, KY 40290-1030                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0824
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $68,356.64
          HSE Staffing Agency LLC                                               Contingent
          5585 Barbara Drive                                                    Unliquidated
          Mechanicsburg, PA 17050                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $140,347.70
          Infiniti Medical Solutions, LLC                                       Contingent
          50 Randolph Road                                                      Unliquidated
          Suite A2                                                              Disputed
          Somerset, NJ 08873
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                           Desc
                                                              Main Document   Page 41 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                      Case number (if known)            1:19-bk-04714
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $128,522.00
          Infiniti Medical Solutions, LLC                                       Contingent
          (Rental)                                                              Unliquidated
          50 Randolph Road, Suite A2                                            Disputed
          Somerset, NJ 08873
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,445.46
          Integrated Medical Transport LLC                                      Contingent
          322 East Allen Road                                                   Unliquidated
          Suite C                                                               Disputed
          Mechanicsburg, PA 17055
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,420.69
          IntelyCare, Inc.                                                      Contingent
          1515 Hancock Street                                                   Unliquidated
          Suite 203                                                             Disputed
          Quincy, MA 02169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,671.12
          Johnson Controls                                                      Contingent
          P.O. Box 730068                                                       Unliquidated
          Dallas, TX 75373-0068                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $130.00
          Jon Pheasant                                                          Contingent
          7790 Gumboro Road                                                     Unliquidated
          Pittsville, MD 21850                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,438.23
          K&D Factory Service                                                   Contingent
          1833-411 North Cameron Street                                         Unliquidated
          Harrisburg, PA 17103                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,354.74
          KCI USA                                                               Contingent
          P.O. Box 301557                                                       Unliquidated
          Dallas, TX 75303-1557                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                           Desc
                                                              Main Document   Page 42 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                      Case number (if known)            1:19-bk-04714
              Name

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $556.77
          Keystone Fire Protection Co.                                          Contingent
          433 Industrial Drive                                                  Unliquidated
          North Wales, PA 19454                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,000.00
          Keystone Guardianship Services                                        Contingent
          P.O. Box 804                                                          Unliquidated
          Elizabethville, PA 17023                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,983.52
          LW Consulting Inc.                                                    Contingent
          5925 Stevenson Avenue                                                 Unliquidated
          Suite G                                                               Disputed
          Harrisburg, PA 17112
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,712.87
          Marlin Business Bank                                                  Contingent
          P.O. Box 13604                                                        Unliquidated
          Philadelphia, PA 19101                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8002
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $465.00
          Mary-Kate Spring Lee                                                  Contingent
          1416 Regency Circle                                                   Unliquidated
          Harrisburg, PA 17110                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,551.02
          Masimo                                                                Contingent
          28932 Network Place                                                   Unliquidated
          Dept. 6773                                                            Disputed
          Chicago, IL 60673-1289
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,264.80
          Matrixcare, Inc.                                                      Contingent
          BIN #32                                                               Unliquidated
          P.O. Box 1414                                                         Disputed
          Minneapolis, MN 55480-1414
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 12 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                           Desc
                                                              Main Document   Page 43 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                      Case number (if known)            1:19-bk-04714
              Name

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,500.00
          McCartney's Maintenance INc.                                          Contingent
          P.O. Box 217                                                          Unliquidated
          Lewisberry, PA 17339                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Mechanicburg Fire Department                                          Contingent
          P.O. Box 1233                                                         Unliquidated
          Mechanicsburg, PA 17055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,500.00
          Medliance                                                             Contingent
          c/o Tabula Rasa Healthcase, Inc.                                      Unliquidated
          228 Strawbridge Drive, Suite 100                                      Disputed
          Moorestown, NJ 08057
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $52,131.90
          MileStone Staffing Services                                           Contingent
          L3542                                                                 Unliquidated
          Columbus, OH 43260                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $258.54
          Mr. Rooter Plumbing of Central PA                                     Contingent
          2 East Road                                                           Unliquidated
          Mechanicsburg, PA 17050                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,060.28
          MS Hershey Medical Center                                             Contingent
          500 University Drive                                                  Unliquidated
          Hershey, PA 17033                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $808.33
          Murray Associates Architects PC                                       Contingent
          1600 North Second Street                                              Unliquidated
          Harrisburg, PA 17102-2499                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 13 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                           Desc
                                                              Main Document   Page 44 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                      Case number (if known)            1:19-bk-04714
              Name

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $24,223.19
          National Seating & Mobility, Inc.                                     Contingent
          1957 Pioneer Road, Building C                                         Unliquidated
          Huntingdon Valley, PA 19006                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,060.00
          NaviHealth                                                            Contingent
          210 Westwood Place                                                    Unliquidated
          Suite 400                                                             Disputed
          Brentwood, TN 37027
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $148.40
          Newtown Office Supply Solutions                                       Contingent
          31 Friends Lane                                                       Unliquidated
          Newtown, PA 18940                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,487.28
          Nsima Umana                                                           Contingent
          Envision Ablaze Healthcare                                            Unliquidated
          208 West Allen Street                                                 Disputed
          Mechanicsburg, PA 17055
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,115.50
          OneCall Medical Staffing Inc.                                         Contingent
          316 East 6th Avenue                                                   Unliquidated
          Tarentum, PA 15084                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $409.43
          Optima Healthcare Solutions, LLC                                      Contingent
          P.O. Box 531734                                                       Unliquidated
          Atlanta, GA 30353-1734                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $368.55
          Orkin Pest Control                                                    Contingent
          RATT, Inc.                                                            Unliquidated
          4450 Paxton Street                                                    Disputed
          Harrisburg, PA 17111
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 14 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                           Desc
                                                              Main Document   Page 45 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                      Case number (if known)            1:19-bk-04714
              Name

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $432.78
          Padona                                                                Contingent
          6103 Liberty Drive                                                    Unliquidated
          Groveland, FL 34736                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,852.79
          PCA Industrial & Paper Supplies                                       Contingent
          2425 Maryland Road                                                    Unliquidated
          Willow Grove, PA 19090                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.50
          Pennsylvania State Police                                             Contingent
          P.O. Box 62041                                                        Unliquidated
          Harrisburg, PA 17106-2041                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1363
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,960,000.00
          People's Bank                                                         Contingent
          3100 Market Street                                                    Unliquidated
          Camp Hill, PA 17011-1000
                                                                                Disputed
          Date(s) debt was incurred
                                                                                             First Mortgage on Facility located at 120 S Filbert
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Street, Mechanicsburg, PA 17055 owned by FSA Realty Associates,
                                                                             LLP
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $680,323.33
          PharMerica                                                            Contingent
          P.O. Box 409251                                                       Unliquidated
          Atlanta, GA 30384-9251                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,277.12
          PHCA                                                                  Contingent
          315 North Second Street                                               Unliquidated
          Harrisburg, PA 17101                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,141.95
          Physicians's Mobile X-ray                                             Contingent
          945 East Park Drive, Suite 102                                        Unliquidated
          Harrisburg, PA 17111                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 15 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                           Desc
                                                              Main Document   Page 46 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                      Case number (if known)            1:19-bk-04714
              Name

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,080.00
          Pinnacle Health ABC, LLC                                              Contingent
          PO Box 829791                                                         Unliquidated
          Philadelphia, PA 19182-9791                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,028.33
          Praxair Distribution Inc.                                             Contingent
          (Cylinders)                                                           Unliquidated
          2301 SE Creekview Drive                                               Disputed
          Ankeny, IA 50021
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,649.33
          Praxair Distribution, Inc. (Bulk)                                     Contingent
          2301 SECreekview Drive                                                Unliquidated
          Ankeny, IA 50021                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $90,038.03
          Prominent Medical Staffing                                            Contingent
          219 East Main Street                                                  Unliquidated
          Mechanicsburg, PA 17055                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,087.50
          Quality Medical Group                                                 Contingent
          50 Randolph Road, Suite A2                                            Unliquidated
          Somerset, NJ 08873                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $575.93
          R.F. Fager Co.                                                        Contingent
          2058 State Road                                                       Unliquidated
          Camp Hill, PA 17011                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,738.64
          Reinhart Foodservice, LLC                                             Contingent
          100 Industrial Park Road                                              Unliquidated
          Coal Township, PA 17866                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 16 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                           Desc
                                                              Main Document   Page 47 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                      Case number (if known)            1:19-bk-04714
              Name

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,898.00
          Relias Learning, LLC                                                  Contingent
          P.O. Box 74008620                                                     Unliquidated
          Chicago, IL 60674-8620                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,760.00
          Richter Healthcase Consultants                                        Contingent
          8948 Canyon Falls Blvd., Suite 400                                    Unliquidated
          Twinsburg, OH 44087                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $60.00
          Seasons                                                               Contingent
          1416 Regency Circle                                                   Unliquidated
          Harrisburg, PA 17110                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,412.26
          Service Firest Restoration &                                          Contingent
          Remodeling                                                            Unliquidated
          330 East Park Drive                                                   Disputed
          Harrisburg, PA 17111
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $787.50
          Sharon Gladfelter RHIT                                                Contingent
          5531 Bino Road                                                        Unliquidated
          Greencastle, PA 17225                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,665.00
          Sharps Compliance, Inc.                                               Contingent
          P.O. Box 679502                                                       Unliquidated
          Dallas, TX 75267-9502                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $169.00
          Shredding Solutions                                                   Contingent
          1235 Ritner Highway                                                   Unliquidated
          Carlisle, PA 17013                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 17 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                           Desc
                                                              Main Document   Page 48 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                      Case number (if known)            1:19-bk-04714
              Name

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,763.12
          Sun Life Financial                                                    Contingent
          P.O. Box 7247-0381                                                    Unliquidated
          Philadelphia, PA 19170-0381                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,060.00
          SWIFTMD                                                               Contingent
          P.O. Box 829891                                                       Unliquidated
          Philadelphia, PA 19182                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $172,682.60
          Tri-Med Medical Supply, Inc.                                          Contingent
          4110 Butler Pike, Suite 106                                           Unliquidated
          Plymouth Meeting, PA 19462                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,314.40
          Tri-Med Rentals                                                       Contingent
          4110 Butler Pike                                                      Unliquidated
          Suite 106                                                             Disputed
          Plymouth Meeting, PA 19462
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,005.00
          Triangle Fire Protection                                              Contingent
          20 Roadway Drive                                                      Unliquidated
          Carlisle, PA 17015                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,907.67
          Trinity Pharmacy Services, L.V.                                       Contingent
          3910 Adler Place                                                      Unliquidated
          Suite 210                                                             Disputed
          Bethlehem, PA 18017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $195,481.47
          Trinity Pharmacy Services, L.V.                                       Contingent
          (Note)                                                                Unliquidated
          3910 Adler Place, Suite 210                                           Disputed
          Bethlehem, PA 18017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 18 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                           Desc
                                                              Main Document   Page 49 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                      Case number (if known)            1:19-bk-04714
              Name

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,429.00
          Trust Ambulance Inc                                                   Contingent
          1131 Primrose Avenue                                                  Unliquidated
          Camp Hill, PA 17011                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,292.40
          Tyco Integrated Sercurity LLC                                         Contingent
          P.O. Box 371967                                                       Unliquidated
          Pittsburgh, PA 15250                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          Tyler Robinson                                                        Contingent
          2214 Wood Street                                                      Unliquidated
          Lancaster, PA 17603                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $550.00
          United Healthcare                                                     Contingent
          Recovery Services                                                     Unliquidated
          P.O. Box 740804                                                       Disputed
          Atlanta, GA 30374
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $45,755.22
          UPMC Pinnacle                                                         Contingent
          PO Box 826813                                                         Unliquidated
          Philadelphia, PA 19182-6813                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,644.97
          US Standard Products                                                  Contingent
          P.O. Box 668985                                                       Unliquidated
          Pompano Beach, FL 33066                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $251.04
          Verizon                                                               Contingent
          P.O. Box 28000                                                        Unliquidated
          Lehigh Valley, PA 18002                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       129Y
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 19 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                           Desc
                                                              Main Document   Page 50 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                      Case number (if known)            1:19-bk-04714
              Name

 3.131     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,415.34
           Vohra Post Acute Care Physicians                                     Contingent
           P.O. Box 742758                                                      Unliquidated
           Atlanta, GA 30374-2758                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,042.92
           W.B. Mason Co., Inc.                                                 Contingent
           P.O. Box 981101                                                      Unliquidated
           Boston, MA 02298-1101                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,037.58
           Waste Management of PA, Inc.                                         Contingent
           P.O. Box 13648                                                       Unliquidated
           Philadelphia, PA 19101-3648                                          Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $7,325.66
           Welch Allyn Inc.                                                     Contingent
           P.O. Box 73040                                                       Unliquidated
           Chicago, IL 60673-7040                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,150.00
           WellSpan Health                                                      Contingent
           P.O. Box 550                                                         Unliquidated
           Mount Gretna, PA 17064                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,811.86
           West Shore EMS                                                       Contingent
           205 Grandview Avenue                                                 Unliquidated
           Suite 211                                                            Disputed
           Camp Hill, PA 17011-1708
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.137     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,964.02
           Windstream                                                           Contingent
           P.O. Box 9001013                                                     Unliquidated
           Louisville, KY 40290-1013                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      4526
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 20 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy


           Case 1:19-bk-04714-HWV                             Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                            Desc
                                                              Main Document   Page 51 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                  Case number (if known)          1:19-bk-04714
              Name

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                 related creditor (if any) listed?               account number, if
                                                                                                                                                 any
 4.1       William Hallam, Esquire
           Rosenberg Martin Greenberg, LLP                                                       Line     3.99
           25 South Charles Street, 21st Fl
                                                                                                        Not listed. Explain
           Baltimore, MD 21201


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +     $                  9,400,376.63

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    9,400,376.63




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 21 of 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


           Case 1:19-bk-04714-HWV                             Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                          Desc
                                                              Main Document   Page 52 of 85
 Fill in this information to identify the case:

 Debtor name         Fox Subacute at Mechanicsburg, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF PENNSYLVANIA

 Case number (if known)         1:19-bk-04714
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   Room Furnishings
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Delcrest Medical Services, LLC
             List the contract number of any                                         100 Commerce Drive
                   government contract                                               Ivyland, PA 18974


 2.2.        State what the contract or                   Facility Located at:
             lease is for and the nature of               120 S Filbert Street
             the debtor's interest                        Mechanicsburg, PA
                                                          17055
                  State the term remaining
                                                                                     FSA Realty Associates, LLP
             List the contract number of any                                         251 Stenton Avenue
                   government contract                                               Philadelphia, PA 19145


 2.3.        State what the contract or                   HP Pro Book
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Hewlett Packard Financial Services
             List the contract number of any                                         P.O. Box 402582
                   government contract                                               Atlanta, GA 30384


 2.4.        State what the contract or                   Resident Room
             lease is for and the nature of               Furniture
             the debtor's interest

                  State the term remaining
                                                                                     Marlin Business Bank
             List the contract number of any                                         P.O. Box 13604
                   government contract                                               Philadelphia, PA 19101




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                Desc
                                                              Main Document   Page 53 of 85
 Debtor 1 Fox Subacute at Mechanicsburg, LLC                                                 Case number (if known)   1:19-bk-04714
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     PointClickCare
             List the contract number of any                                         5570 Explorer Drive
                   government contract                                               Mississauga, ON L4W 0C4




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                         Desc
                                                              Main Document   Page 54 of 85
 Fill in this information to identify the case:

 Debtor name         Fox Subacute at Mechanicsburg, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF PENNSYLVANIA

 Case number (if known)         1:19-bk-04714
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Ellen Foulke                      4 Garden Path                                     People's Bank                      D
                                               Doylestown, PA 18901                                                                 E/F       3.99
                                                                                                                                    G




    2.2      Ellen Foulke                      4 Garden Path                                     People's Bank                      D   2.1
                                               Doylestown, PA 18901                                                                 E/F
                                                                                                                                    G




    2.3      Fox Nursing                       dba Fox Subacute at Warrington                    People's Bank                      D
             Home Corp.                        251 Stenton Avenue                                                                   E/F       3.99
                                               Plymouth Meeting, PA 19462
                                                                                                                                    G




    2.4      Fox Nursing                       dba Fox Subacute at Warrington                    People's Bank                      D   2.1
             Home Corp.                        251 Stenton Avenue                                                                   E/F
                                               Plymouth Meeting, PA 19462
                                                                                                                                    G




    2.5      Fox Subacute at                   251 Stenton Avenue                                People's Bank                      D
             Clara Burke, Inc.                 Plymouth Meeting, PA 19462-1220                                                      E/F       3.99
                                                                                                                                    G



Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                             Desc
                                                              Main Document   Page 55 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                        Case number (if known)   1:19-bk-04714


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Fox Subacute at                   251 Stenton Avenue                            People's Bank                   D   2.1
             Clara Burke, Inc.                 Plymouth Meeting, PA 19462                                                    E/F
                                                                                                                             G




    2.7      Fox Subacute at                   1930 S Broad Street                           People's Bank                   D   2.1
             South                             Philadelphia, PA 19145                                                        E/F
             Philadelphia
                                                                                                                             G




    2.8      Fox Subacute at                   1930 S Broad Street                           People's Bank                   D
             South                             Philadelphia, PA 19145                                                        E/F       3.99
             Philadelphia
                                                                                                                             G




    2.9      Fox Subacute                      251 Stenton Avenue                            People's Bank                   D
             Management,                       Plymouth Meeting, PA 19462-1220                                               E/F       3.99
             Inc.
                                                                                                                             G




    2.10     Fox Subacute                      251 Stenton Avenue                            People's Bank                   D   2.1
             Management,                       Plymouth Meeting, PA 19462                                                    E/F
             Inc.
                                                                                                                             G




    2.11     FSA Realty                        120 S. Filbert Street                         People's Bank                   D
             Associates L.P.                   Mechanicsburg, PA 17055                                                       E/F       3.99
                                                                                                                             G




    2.12     FSA Realty                        120 S. Filbert Street                         People's Bank                   D   2.1
             Associates, L.P.                  Mechanicsburg, PA 17055                                                       E/F
                                                                                                                             G




    2.13     James M. Foulke                   4 Grden Path                                  People's Bank                   D
                                               Doylestown, PA 18901                                                          E/F       3.99
                                                                                                                             G




Official Form 206H                                                       Schedule H: Your Codebtors                                    Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy


           Case 1:19-bk-04714-HWV                             Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                      Desc
                                                              Main Document   Page 56 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                        Case number (if known)   1:19-bk-04714


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     James M. Foulke                   4 Garden Path                                 People's Bank                   D   2.1
                                               Doylestown, PA 18901                                                          E/F
                                                                                                                             G




    2.15     Joseph F. Murray                  310 Friendship Drive                          People's Bank                   D
                                               Paoli, PA 19301                                                               E/F       3.99
                                                                                                                             G




    2.16     Joseph J. Murray                  310 Friendship Drive                          People's Bank                   D   2.1
                                               Paoli, PA 19301                                                               E/F
                                                                                                                             G




Official Form 206H                                                       Schedule H: Your Codebtors                                    Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy


           Case 1:19-bk-04714-HWV                             Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                      Desc
                                                              Main Document   Page 57 of 85
 Fill in this information to identify the case:

 Debtor name         Fox Subacute at Mechanicsburg, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF PENNSYLVANIA

 Case number (if known)         1:19-bk-04714
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $8,947,270.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                           $10,462,187.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $8,388,495.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy


           Case 1:19-bk-04714-HWV                             Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                        Desc
                                                              Main Document   Page 58 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                        Case number (if known) 1:19-bk-04714



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See Attached List                                                                                                      Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
       7.1.    4. Pearlcare Search Group,                        Collection                 Montgomery County                              Pending
               LLC f/k/a/ Pearlcare Medical                                                 Common Pleas                                   On appeal
               Staffing, LLC vs. Fox Nursing                                                Swede and Airy Streets                         Concluded
               Home Corporation a/k/a Fox                                                   P.O. Box 311
               Subacute at Warrington a/k/a                                                 Norristown, PA 19404-0311
               Fox Subacute Management,
               Inc.; Fox subacute at Clara
               Burke, Inc.; Fox Subacute at
               Mechanicsburg, LLC; Fox
               Subacute at South
               Philadelphia, LLC and Fox
               Subacute Foundation
               2019-6083




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy


           Case 1:19-bk-04714-HWV                             Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                            Desc
                                                              Main Document   Page 59 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc
                         Main Document   Page 60 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc
                         Main Document   Page 61 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc
                         Main Document   Page 62 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc
                         Main Document   Page 63 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc
                         Main Document   Page 64 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc
                         Main Document   Page 65 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc
                         Main Document   Page 66 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc
                         Main Document   Page 67 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc
                         Main Document   Page 68 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc
                         Main Document   Page 69 of 85
 Debtor       Fox Subacute at Mechanicsburg, LLC                                                        Case number (if known) 1:19-bk-04714



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.2.    Trinity Pharmacy Services                         Collection                Lehigh County Common                   Pending
               Lehigh Valley, LLC vs. Fox                                                  Pleas                                  On appeal
               Subacute at Mechanicsburg,                                                  455 W. Hamilton Street                 Concluded
               LLC, Fox Nursing Home                                                       Allentown, PA 18101-1614
               Corp., And Fox Subacute at
               Clara Burke
               2019-C-0153

       7.3.    City Floors of York, Inc. vs.                     Collection                York County Court of                   Pending
               Fox Subacute at                                                             Common Pleas                           On appeal
               Mechanicsburg, LLC                                                          45 N George Street                     Concluded
               2019-SU-2075                                                                York, PA 17401

       7.4.    Adara Healthcare Staffing,                        Collection                Blair County Common                    Pending
               Inc. vs. Fox Subacute at                                                    Pleas                                  On appeal
               Mechanicsburg                                                               423 Allegheny Street                   Concluded
               2019-2856                                                                   Hollidaysburg, PA 16648

       7.5.    Adara Healthcare Staffing,                        Collection                Blair County Common                    Pending
               Inc. vs. Fox Subacute at                                                    Pleas                                  On appeal
               Mechanicsburg                                                               423 Allegheny Street                   Concluded
               2019-2857                                                                   Hollidaysburg, PA 16648

       7.6.    Adara Healthcare Staffing,                        Collection                Blair County Common                    Pending
               Inc. vs. Fox Subacute at                                                    Pleas                                  On appeal
               Mechanicsburg                                                               423 Allegheny Street                   Concluded
               2019-2858                                                                   Hollidaysburg, PA 16648

       7.7.    Adara Healthcare Staffing,                        Collection                Blair County Common                    Pending
               Inc. vs. Fox Subacute at                                                    Pleas                                  On appeal
               Mechanicsburg                                                               423 Allegheny Street                   Concluded
               2019-3037                                                                   Hollidaysburg, PA 16648

       7.8.    Service 1st Restoration and                       Collection                Dauphin County Court of                Pending
               Remodeling, LLC v. Fox                                                      Common Pleas                           On appeal
               Subacute at Mechanicsburg,                                                  Front & Market Streets                 Concluded
               LLC                                                                         Harrisburg, PA 17101
               2019-CV-634-CV

       7.9.    Prominent Medical Staffing,                       Collection                Cumberland Common Pleas                Pending
               Inc. v. Fox Subacute at                                                     One Courthouse Square                  On appeal
               Mechanicsburg, LLC                                                          Carlisle, PA 17013                     Concluded
               2019-01462

       7.10 Nsima Umana (Envision                                Collection                Cumberland County Court                Pending
       .    Ablaze) v. Fox Subacute at                                                     of Common Pleas                        On appeal
               Mechanicsburg, LLC                                                          1 Courthouse Square                    Concluded
               2019-08994                                                                  Carlisle, PA 17013

       7.11 HSE Staffing Agency, LLC v.                          Collection                Cumberland County Court                Pending
       .    Fox Subacute at                                                                of Common Pleas                        On appeal
               Mechanicsburg, LLC                                                          1 Courthouse Square                    Concluded
               2017-08378                                                                  Carlisle, PA 17013

       7.12 Fox Subacute at                                      Collection                Cumberland County Court                Pending
       .    Mechanicsburg, LLC v. Diane                                                    of Common Pleas                        On appeal
               Estep                                                                       1 Courthouse Square                    Concluded
               2015-00608                                                                  Carlisle, PA 17013



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                   Desc
                                                              Main Document   Page 70 of 85
 Debtor        Fox Subacute at Mechanicsburg, LLC                                                           Case number (if known) 1:19-bk-04714



8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                           Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss            Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Flood damage to basement and                              $17,271.92                                               09/29/2018                      Unknown
       equipment


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                Total amount or
                the transfer?                                                                                                                                value
                Address
       11.1.    Cunningham, Chernicoff &
                Warshawsky
                Po Box 60457
                Harrisburg, PA 17106-0457                                                                                                            See Attached

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers             Total amount or
                                                                                                                        were made                            value

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy


           Case 1:19-bk-04714-HWV                             Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                        Desc
                                                              Main Document   Page 71 of 85
Rider to Statement Pursuant to 2016(b)
Fox Subacute at Mechanicsburg, LLC
Chapter 11

       Debtor has paid $6,300.00 as a joint retainer with its affiliates, Fox Subacute at Clara Burke,

LLC, Fox Subacute at South Philadelphia, LLC and Fox Nursing Home Corp. d/b/a Fox Subacute

at Warrington (the “Affiliates”), to Cunningham, Chernicoff & Warshawsky, P.C. and Debtor has

paid the filing fee of $1,717.00. Any retainer will be credited against billings rendered for all

services in connection to the within case and related matters. All services will be billed at

Cunningham, Chernicoff & Warshawsky, P.C.’s hourly rates then in effect at the time of billing.

Upon the retainer being utilized in full, any services not paid by the retainer will be billed to the

Debtor at such hourly rates. Any additional billings will be submitted to the Court on Supplemental

Statements or Applications as necessary. In the year prior to filing, the Debtor paid Cunningham,

Chernicoff & Warshawsky, P.C. $13,700.00, jointly with its Affiliates, for current services in

connection with current financial problems.




Case 1:19-bk-04714-HWV         Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                   Desc
                               Main Document   Page 72 of 85
 Debtor        Fox Subacute at Mechanicsburg, LLC                                                       Case number (if known) 1:19-bk-04714



13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer               Total amount or
               Address                                           payments received or debts paid in exchange             was made                             value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care
       15.1.     Fox Subacute at                                 Skilled Nursing Facility                                                49
                 Mechanicsburg, LLC
                 120 S. Filbert Street
                                                                 Location where patient records are maintained (if different from        How are records kept?
                 Mechanicsburg, PA 17055                         facility address). If electronic, identify any service provider.
                                                                 120 S. Filbert Street                                                   Check all that apply:
                                                                 Mechanicsburg, PA 17055
                                                                                                                                              Electronically
                                                                                                                                              Paper

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                   Personal Information
                   Medical History
                   Does the debtor have a privacy policy about that information?
                     No
                     Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                      No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


           Case 1:19-bk-04714-HWV                             Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                         Desc
                                                              Main Document   Page 73 of 85
 Debtor      Fox Subacute at Mechanicsburg, LLC                                                         Case number (if known) 1:19-bk-04714



                    Fox Subacute 401(k) Profit Sharing Plan                                                    EIN:   XX-XXXXXXX

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was             Last balance
              Address                                            account number           instrument                  closed, sold,            before closing or
                                                                                                                      moved, or                         transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                    Desc
                                                              Main Document   Page 74 of 85
 Debtor      Fox Subacute at Mechanicsburg, LLC                                                         Case number (if known) 1:19-bk-04714




       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Isdaner & Company, LLC                                                                                                     2005 to present
                    Three Bala Plaza
                    Suite 501 West
                    Bala Cynwyd, PA 19004-3484
       26a.2.       Ralph Van                                                                                                                  08/31/1999 to
                    955 Troxel Road                                                                                                            present
                    Lansdale, PA 19446
       26a.3.       Anna Kreszl                                                                                                                09/12/2016 to
                    7112 Kelly Drive                                                                                                           present
                    Norristown, PA 19401
       26a.4.       Joseph Van                                                                                                                 09/25/2019 to
                    320 Thomas Drive                                                                                                           present
                    King of Prussia, PA 19406
       26a.5.       Ivan Hantman                                                                                                               10/04/2018 to
                    406 Merion Hill Lane                                                                                                       present
                    Conshohocken, PA 19428
       26a.6.       Veronica Boyd                                                                                                              01/02/2000 to
                    1620 A Robbins Avenue                                                                                                      present
                    Philadelphia, PA 19149
       26a.7.       Louise Holland                                                                                                             12/04/2017 to
                    142 Crossfield Road                                                                                                        present
                    King of Prussia, PA 19406
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                             Desc
                                                              Main Document   Page 75 of 85
 Debtor      Fox Subacute at Mechanicsburg, LLC                                                         Case number (if known) 1:19-bk-04714



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.8.       Kathleen Palladino                                                                                                   08/20/2004 to
                    521 Philadelphia Avenue                                                                                              present
                    King of Prussia, PA 19406

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

                None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

                None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

                None

       Name and address
       26d.1.       Johnson Kendall & Johnson
                    109 Pheasant Run
                    Newtown, PA 18940
       26d.2.       Propel Insurance
                    1201 Pacific Avenue
                    Suite 1000
                    Tacoma, WA 98402
       26d.3.       Walters Appraisal Services
                    601 North Front Street
                    Harrisburg, PA 17101
       26d.4.       Pennsylvania Health & Wellness
                    238 Capitol Building
                    Harrisburg, PA 17120
       26d.5.       PA Department of Human Services
                    525 health and Welfare Bulilding
                    Harrisburg, PA 17120

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       James F. Foulke                                4 Garden Path                                       President                             90%
                                                      Doylestown, PA 18901




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy


          Case 1:19-bk-04714-HWV                              Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                                     Desc
                                                              Main Document   Page 76 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc
                         Main Document   Page 77 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc
                         Main Document   Page 78 of 85
Rider to Statement Pursuant to 2016(b)
Fox Subacute at Mechanicsburg, LLC
Chapter 11

       Debtor has paid $6,300.00 as a joint retainer with its affiliates, Fox Subacute at Clara Burke,

LLC, Fox Subacute at South Philadelphia, LLC and Fox Nursing Home Corp. d/b/a Fox Subacute

at Warrington (the “Affiliates”), to Cunningham, Chernicoff & Warshawsky, P.C. and Debtor has

paid the filing fee of $1,717.00. Any retainer will be credited against billings rendered for all

services in connection to the within case and related matters. All services will be billed at

Cunningham, Chernicoff & Warshawsky, P.C.’s hourly rates then in effect at the time of billing.

Upon the retainer being utilized in full, any services not paid by the retainer will be billed to the

Debtor at such hourly rates. Any additional billings will be submitted to the Court on Supplemental

Statements or Applications as necessary. In the year prior to filing, the Debtor paid Cunningham,

Chernicoff & Warshawsky, P.C. $13,700.00, jointly with its Affiliates, for current services in

connection with current financial problems.




Case 1:19-bk-04714-HWV         Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38                   Desc
                               Main Document   Page 79 of 85
Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc
                         Main Document   Page 80 of 85
FOX SUBACUTE AT MECHANICSBURG, LLC
                                ASCEND HEALTHCARE ASSOCIATES         COMCAST
251 STENTON AVENUE              1100 BENT CREEK BLVD.                P.O. BOX 70219
PLYMOUTH MEETING, PA 19462-1220 SUITE 102                            SOUTHEASTERN, PA 19176-0219
                                MECHANICSBURG, PA 17050
      }
      b
      k
      1
      {
      C
      r
      e
      d
      i
      t
      o
      A
      s
      M
      a
      x




ROBERT E CHERNICOFF            ASSOCIATED PRODUCTS SERVICES, INC.
                                                               COMMERCIAL REFRIGERATION OH
CUNNINGHAM CHERNICOFF & WARSHAWSKY,
                               2 EASTP.C.
                                       ROAD                    7841 WITMER DRIVE
2320 NORTH SECOND STREET       P.O. BOX 231                    HARRISBURG, PA 17111-5403
HARRISBURG, PA 17110           MECHANICSBURG, PA 17055


A VITAL RESPONSE, INC.             BALFURD HEALTHCARE & LINEN RENTALS
                                                                  COMMUNITY LIFE TEAM
1205 S 28TH STREET                 2467 PARK AVENUE               P.O. BOX 8
HARRISBURG, PA 17111               P.O. BOX 109                   INDIANA, PA 15701-0008
                                   TIPTON, PA 16684-0109


ADARA HEALTHCARE STAFFING          BLANCHE LENARD CONSULTING LLC     CONCENTRA
241 MAPLE HOLLOW ROAD              2225 OVERLOOK DRIVE               OCCUPATIONAL HEALTH CTR.
DUNCANSVILLE, PA 16635             ASTON, PA 19014-1616              P.O. BOX 8750
                                                                     ELKRIDGE, MD 21075-8750


ALIMED, INC.                       BORTEK INDUSTRIES, INC.           COZEN "O'CONNOR
P.O. BOX 9135                      4713 OLD GETTYSBURG ROAD          ONE LIBERTY PLACE
DEDHAM, MA 02027                   MECHANICSBURG, PA 17055           1650 MARKET STREET, SUITE 280
                                                                     PHILADELPHIA, PA 19103


ALL AMERICAN HEALTHCARE SERVICESCAPITAL HEALTHCARE SOLUTIONS INC.CREST HEALTHCARE SUPPLY
494 BROAD STREET                P.O. BOX 799                     P.O. BOX 727
SUITE 302                       GLOUCESTER, VA 23061             DASSEL, MN 55325-0727
NEWARK, NJ 07102


ALLSCRIPTS HEALTHCARE, LLC         CARDMEMBER SERVICES               CRYSTAL SPRINGS
24630 NETWORK PLACE                P.O. BOX 790408                   P.O. BOX 660579
CHICAGO, IL 60673-1246             SAINT LOUIS, MO 63179-0408        DALLAS, TX 75266-0579



ALTEK BUSINESS SYSTEMS INC.        CARLISLE NEUROCARE                CULLIGAN OF MECHANICSBURG
P.O. BOX 660831                    220 WILSON STREET                 12 WATERFORD DRIVE
DALLAS, TX 75266-0831              SUITE 210                         MECHANICSBURG, PA 17050
                                   CARLISLE, PA 17013


AMERICAN EXPRESS                   CHRISTOPHER FISHER              CUMMINGS CONSULTANTS
P.O. BOX 1270                      C/O FOX SUBACUTE AT MECHANICSBURG
                                                                   1617 NORTH FRONT STREET
NEWARK, NJ 07101                   120 FILBER STREET               HARRISBURG, PA 17112
                                   MECHANICSBURG, PA 17055


APPLIED COMPUTER SOLUTIONS         COLORWORKS BY CHANA               D&T MECHANICAL CONTRACTORS
                                                                                              IN
P.O. BOX 749                       2187 RED BARN ROAD                714 AYERS AVENUE
SPRING HOUSE, PA 19477             FURLONG, PA 18925                 P.O. BOX 42
                                                                     LEMOYNE, PA 17043




          Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38    Desc
                                   Main Document   Page 81 of 85
DEBRUNNER & ASSOCIATES           FETROW ELECTRIC SERVICE COMPANYGINNIE RUDISILL
112 WALNUT STREET                P.O. BOX 162                   451 MAYWOOD ROAD
HARRISBURG, PA 17101             CAMP HILL, PA 17001-0162       YORK, PA 17402-4153



DELCREST MEDICAL SERVICES, INC   FIDELITY SECURITY LIFE INS. CO.   GNXCOR, INC.
100 COMMERCE DRIVE               P.O. BOX 632530                   425 HESPELER ROAD
IVYLAND, PA 18974                CINCINNATI, OH 45263              SUITE 103
                                                                   CAMBRIDGE N1R 8J6


DELCREST MEDICAL SERVICES, INC   FIRST CHOICE MEDICAL SUPPLY       GUARDIAN
(LEASE)                          P.O. BOX 3608                     P.O. BOX 824404
100 COMMERCE DRIVE               JACKSON, MS 39207                 PHILADELPHIA, PA 19182-4404
IVYLAND, PA 18974


DELCREST MEDICAL SERVICES, LLC   FLASTER GREENBERG                 GUERNSEY
100 COMMERCE DRIVE               1835 MARKET STREET                P.O. BOX 61770
IVYLAND, PA 18974                SUITE 1050                        HARRISBURG, PA 17106
                                 PHILADELPHIA, PA 19103


DOMINION ELEVATOR INSPECTION SERV.
                                FLEISCHER FLEISCHER & SUGLIA     H&H SERVICE COMPANY INC.
7475 CARLISLE ROAD              FOUR GREENTREE CENTRE, SUITE 305 4510B WESTPORT DRIVE
WELLSVILLE, PA 17365            601 RT 73 N                      MECHANICSBURG, PA 17055
                                MARLTON, NJ 08053


DONNA JEAN FOSTER                FOLLETT LLC                       H&R HEALTHCARE LP
950 FLICKES ROAD                 P.O. BOX 782806                   1750 OAK STREET
DILLSBURG, PA 17019              PHILADELPHIA, PA 19178-2806       LAKEWOOD, NJ 08701



EAST COAS FOOD EQUIPMENT, INC.   FREDOM MEDICAL INC.               H.B. MCCLURE
570 INDUSTRIAL DRIVE             P.O. BOX 822704                   P.O. BOX 1745
LEWISBERRY, PA 17339             PHILADELPHIA, PA 19182-2704       HARRISBURG, PA 17105



EAST PENNSBORO AMBULANCE SERVICE
                              FSA REALTY ASSOCIATES, LLP           HAMPDEN TOWNSHIP EMS
P.O. BOX 47                   251 STENTON AVENUE                   N 2930 STATE ROAD 22
ENOLA, PA 17025               PHILADELPHIA, PA 19145               WAUTOMA, WI 54982



ELI QURESHI                      GATTER & DIEHL INC.               HARRISBURG DAIRIES
20 KEEFER WAY                    100 WINDING CREEK BLVD.           P.O. BOX 2001
MECHANICSBURG, PA 17055          MECHANICSBURG, PA 17050           2001 HERR STREET
                                                                   HARRISBURG, PA 17105-2001


F HUMMEL & SONS LLC              GEISINGER HOLY SPIRIT             HEALTH SYSTEM SERVICES
112 WOODSIDE DRIVE               503 N 21ST STREET                 6867 WILLIAMS ROAD
MECHANICSBURG, PA 17055          CAMP HILL, PA 17011               NIAGARA FALLS, NY 14304-2993




        Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc
                                 Main Document   Page 82 of 85
HEATHER QUILES                    INFINITI MEDICAL SOLUTIONS, LLC   MARLIN BUSINESS BANK
1210 POPLAR STREET                (RENTAL)                          P.O. BOX 13604
LANGHORNE, PA 19047               50 RANDOLPH ROAD, SUITE A2        PHILADELPHIA, PA 19101
                                  SOMERSET, NJ 08873


HERSHOCKS                         INTEGRATED MEDICAL TRANSPORT LLCMARY-KATE SPRING LEE
3501 NORTH 6TH STREET             322 EAST ALLEN ROAD             1416 REGENCY CIRCLE
P.O. BOX 5800                     SUITE C                         HARRISBURG, PA 17110
HARRISBURG, PA 17110              MECHANICSBURG, PA 17055


HEWLETT PACKARD FINANCIAL SERVICES
                                INTELYCARE, INC.                    MASIMO
P.O. BOX 402582                 1515 HANCOCK STREET                 28932 NETWORK PLACE
ATLANTA, GA 30384               SUITE 203                           DEPT. 6773
                                QUINCY, MA 02169                    CHICAGO, IL 60673-1289


HILL-ROM                          JOHNSON CONTROLS                  MATRIXCARE, INC.
P.O. BOX 643592                   P.O. BOX 730068                   BIN #32
PITTSBURGH, PA 15264-3592         DALLAS, TX 75373-0068             P.O. BOX 1414
                                                                    MINNEAPOLIS, MN 55480-1414


HOLY SPIRIT EMS                   JON PHEASANT                      MCCARTNEY'S MAINTENANCE INC
P.O. BOX 983029                   7790 GUMBORO ROAD                 P.O. BOX 217
BOSTON, MA 02298-3029             PITTSVILLE, MD 21850              LEWISBERRY, PA 17339



HOLY SPIRIT HOSPITAL              K&D FACTORY SERVICE               MECHANICBURG FIRE DEPARTME
503 NORTH 21ST STREET             1833-411 NORTH CAMERON STREET     P.O. BOX 1233
CAMP HILL, PA 17011               HARRISBURG, PA 17103              MECHANICSBURG, PA 17055



HOLY SPIRIT HOSPITAL - BHC        KCI USA                           MEDLIANCE
503 NORTH 21ST STREET             P.O. BOX 301557                   C/O TABULA RASA HEALTHCASE,IN
CAMP HILL, PA 17011               DALLAS, TX 75303-1557             228 STRAWBRIDGE DRIVE, SUITE10
                                                                    MOORESTOWN, NJ 08057


HOME DEPOT CARD SERVICES          KEYSTONE FIRE PROTECTION CO.      MILESTONE STAFFING SERVICES
P.O. BOX 9001030                  433 INDUSTRIAL DRIVE              L3542
LOUISVILLE, KY 40290-1030         NORTH WALES, PA 19454             COLUMBUS, OH 43260



HSE STAFFING AGENCY LLC           KEYSTONE GUARDIANSHIP SERVICES    MR. ROOTER PLUMBING OF CENP
5585 BARBARA DRIVE                P.O. BOX 804                      2 EAST ROAD
MECHANICSBURG, PA 17050           ELIZABETHVILLE, PA 17023          MECHANICSBURG, PA 17050



INFINITI MEDICAL SOLUTIONS, LLC   LW CONSULTING INC.                MS HERSHEY MEDICAL CENTER
50 RANDOLPH ROAD                  5925 STEVENSON AVENUE             500 UNIVERSITY DRIVE
SUITE A2                          SUITE G                           HERSHEY, PA 17033
SOMERSET, NJ 08873                HARRISBURG, PA 17112




        Case 1:19-bk-04714-HWV    Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38   Desc
                                  Main Document   Page 83 of 85
MURRAY ASSOCIATES ARCHITECTS PC PENNSYLVANIA STATE POLICE              PROMINENT MEDICAL STAFFING
1600 NORTH SECOND STREET        P.O. BOX 62041                         219 EAST MAIN STREET
HARRISBURG, PA 17102-2499       HARRISBURG, PA 17106-2041              MECHANICSBURG, PA 17055



NATIONAL SEATING & MOBILITY, INC. PEOPLE'S BANK                        QUALITY MEDICAL GROUP
1957 PIONEER ROAD, BUILDING C     3100 MARKET STREET                   50 RANDOLPH ROAD, SUITE A2
HUNTINGDON VALLEY, PA 19006       CAMP HILL, PA 17011-1000             SOMERSET, NJ 08873



NAVIHEALTH                         PEOPLE'S BANK                       R.F. FAGER CO.
210 WESTWOOD PLACE                 3100 MARKET STREET                  2058 STATE ROAD
SUITE 400                          CAMP HILL, PA 17011                 CAMP HILL, PA 17011
BRENTWOOD, TN 37027


NEWTOWN OFFICE SUPPLY SOLUTIONSPHARMERICA                              REINHART FOODSERVICE, LLC
31 FRIENDS LANE                P.O. BOX 409251                         100 INDUSTRIAL PARK ROAD
NEWTOWN, PA 18940              ATLANTA, GA 30384-9251                  COAL TOWNSHIP, PA 17866



NSIMA UMANA                        PHCA                                RELIAS LEARNING, LLC
ENVISION ABLAZE HEALTHCARE         315 NORTH SECOND STREET             P.O. BOX 74008620
208 WEST ALLEN STREET              HARRISBURG, PA 17101                CHICAGO, IL 60674-8620
MECHANICSBURG, PA 17055


ONECALL MEDICAL STAFFING INC.      PHYSICIANS'S MOBILE X-RAY           RICHTER HEALTHCASE CONSULT
316 EAST 6TH AVENUE                945 EAST PARK DRIVE, SUITE 102      8948 CANYON FALLS BLVD., SUIT40
TARENTUM, PA 15084                 HARRISBURG, PA 17111                TWINSBURG, OH 44087



OPTIMA HEALTHCARE SOLUTIONS, LLC PINNACLE HEALTH ABC, LLC              SEASONS
P.O. BOX 531734                  PO BOX 829791                         1416 REGENCY CIRCLE
ATLANTA, GA 30353-1734           PHILADELPHIA, PA 19182-9791           HARRISBURG, PA 17110



ORKIN PEST CONTROL                 POINTCLICKCARE                      SERVICE FIREST RESTORATION &
RATT, INC.                         5570 EXPLORER DRIVE                 REMODELING
4450 PAXTON STREET                 MISSISSAUGA, ON L4W 0C4             330 EAST PARK DRIVE
HARRISBURG, PA 17111                                                   HARRISBURG, PA 17111


PADONA                             PRAXAIR DISTRIBUTION INC.           SHARON GLADFELTER RHIT
6103 LIBERTY DRIVE                 (CYLINDERS)                         5531 BINO ROAD
GROVELAND, FL 34736                2301 SE CREEKVIEW DRIVE             GREENCASTLE, PA 17225
                                   ANKENY, IA 50021


PCA INDUSTRIAL & PAPER SUPPLIES    PRAXAIR DISTRIBUTION, INC. (BULK)   SHARPS COMPLIANCE, INC.
2425 MARYLAND ROAD                 2301 SECREEKVIEW DRIVE              P.O. BOX 679502
WILLOW GROVE, PA 19090             ANKENY, IA 50021                    DALLAS, TX 75267-9502




        Case 1:19-bk-04714-HWV    Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38      Desc
                                  Main Document   Page 84 of 85
SHREDDING SOLUTIONS               TYLER ROBINSON                    WEST SHORE EMS
1235 RITNER HIGHWAY               2214 WOOD STREET                  205 GRANDVIEW AVENUE
CARLISLE, PA 17013                LANCASTER, PA 17603               SUITE 211
                                                                    CAMP HILL, PA 17011-1708


SUN LIFE FINANCIAL                UNITED HEALTHCARE                 WILLIAM HALLAM, ESQUIRE
P.O. BOX 7247-0381                RECOVERY SERVICES                 ROSENBERG MARTIN GREENBERLL
PHILADELPHIA, PA 19170-0381       P.O. BOX 740804                   25 SOUTH CHARLES STREET, 21SFL
                                  ATLANTA, GA 30374                 BALTIMORE, MD 21201


SWIFTMD                           UPMC PINNACLE                     WILLIAM HALLAM, ESQUIRE
P.O. BOX 829891                   PO BOX 826813                     ROSENBERG MARTIN GREENBERLL
PHILADELPHIA, PA 19182            PHILADELPHIA, PA 19182-6813       25 SOUTH CHARLES STREET, 21SFL
                                                                    BALTIMORE, MD 21201


TRI-MED MEDICAL SUPPLY, INC.      US STANDARD PRODUCTS              WINDSTREAM
4110 BUTLER PIKE, SUITE 106       P.O. BOX 668985                   P.O. BOX 9001013
PLYMOUTH MEETING, PA 19462        POMPANO BEACH, FL 33066           LOUISVILLE, KY 40290-1013



TRI-MED RENTALS                   VERIZON
4110 BUTLER PIKE                  P.O. BOX 28000
SUITE 106                         LEHIGH VALLEY, PA 18002
PLYMOUTH MEETING, PA 19462


TRIANGLE FIRE PROTECTION          VOHRA POST ACUTE CARE PHYSICIANS
20 ROADWAY DRIVE                  P.O. BOX 742758
CARLISLE, PA 17015                ATLANTA, GA 30374-2758



TRINITY PHARMACY SERVICES, L.V.   W.B. MASON CO., INC.
3910 ADLER PLACE                  P.O. BOX 981101
SUITE 210                         BOSTON, MA 02298-1101
BETHLEHEM, PA 18017


TRINITY PHARMACY SERVICES, L.V.   WASTE MANAGEMENT OF PA, INC.
(NOTE)                            P.O. BOX 13648
3910 ADLER PLACE, SUITE 210       PHILADELPHIA, PA 19101-3648
BETHLEHEM, PA 18017


TRUST AMBULANCE INC               WELCH ALLYN INC.
1131 PRIMROSE AVENUE              P.O. BOX 73040
CAMP HILL, PA 17011               CHICAGO, IL 60673-7040



TYCO INTEGRATED SERCURITY LLC     WELLSPAN HEALTH
P.O. BOX 371967                   P.O. BOX 550
PITTSBURGH, PA 15250              MOUNT GRETNA, PA 17064




         Case 1:19-bk-04714-HWV   Doc 77 Filed 12/05/19 Entered 12/05/19 14:57:38    Desc
                                  Main Document   Page 85 of 85
